Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response filed 26 Nov 2021 amends claims 1, 8, 11, and 14; providing claims 1-14 pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,869,049. Although the claims at issue are not identical, they are not patentably distinct from each other based on amended limitations: 
"performing intra-prediction for the current block for generating a prediction block of the current block; 
generating a residual block by decoding a bitstream; and 
reconstructing the current block based on the prediction block and the residual block."

However, amended limitations are taught by Patent at (10:39-46). 
“The decoding device 200 may obtain a reconstructed residual block by decoding an input bitstream, and generate a prediction block. When a reconstructed residual block and a prediction block are obtained, the decoding device 200 may generate a reconstructed block that becomes a decoding target by adding the reconstructed residual block and the prediction block. A decoding target block may be referred to as a current block.” 

Accordingly, application claims are not patentably distinct from the reference claims because the examined application claim is obvious over the reference claims based on the reference teachings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinz (US 2015/0195566).
For claim 1, Hinz discloses a method of decoding an image ([0106]), the method comprising: 
decoding a prediction mode index  of a current block ([0118] The syntax element 114 signaled within the enhancement layer substream 6b for current block 28 could, for example, as illustrated in FIG. 13, signal, conditionally coded, an index 118 into the resulting list 122 of possible advantageous intra prediction parameters, here exemplarily illustrated as angular directions 124, or, if the actual intra prediction parameter 116 is not within the most probable set 122, in index 123 into list 125 of possible intra prediction modes, possibly excluding--as shown at 127--, the candidates of list 122, thereby identifying the actual intra prediction parameter 116.);
determining whether or not a function-based intra-prediction is performed for the current block ([0116] e.g. a plane mode according to which the samples of the current block are set to a value distribution following a linear function the slopes in x and y and the intercept of which are determined based on the already coded/decoded adjacent samples, for example.) 
based on the prediction mode index ([0118]: an index 118 into the resulting list 122 of possible advantageous intra prediction parameters, here exemplarily illustrated as angular directions 124, or, if the actual intra prediction parameter 116 is not within the most probable set 122, in index 123 into list 125 of possible intra prediction modes, possibly excluding--as shown at 127--, the candidates of list 122, thereby identifying the actual intra prediction parameter 11); and
performing intra-prediction for the current block for generating a prediction block of the current block ([0101] current block 28 which is subject to intra prediction 30); and
reconstructing the current block based on the prediction block and the residual block ([0090] While the prediction signal 42 may be directly used by the enhancement layer signal 400 at current portion 28, alternatively a residual signal may be present within the enhancement layer substream 6b for current portion 28 resulting, by a combination 50 with the prediction signal 42 such as, for example, an addition as illustrated in FIG. 7, in the reconstructed version 54 of the current portion 28.).

deriving a parameter for generating a function ([0116] e.g. slopes in x and y and the intercept of which are determined based on the already coded/decoded adjacent samples, for example); and
performing intra-prediction by using the function based on the derived parameter ([0211]: The final prediction signal is obtained by weighting (cp. 41) the spatial prediction signal and the base layer prediction signal in a way that different frequency components use a different weighting. This can be for example realized by filtering (cp. 62) the base layer prediction signal (cp. 38) with a low-pass filter and filtering (cp. 64) the spatial intra prediction signal (cp. 34) with a high-pass filter and adding up (cp. 66) the obtained filtered signals. Or the frequency-based weighting can be realized by transforming (cp. 72, 74) the base layer prediction signal (cp. 38) and the enhancement layer prediction signal (cp. 34) and superimpose the obtained transform blocks (cp. 76, 78), where different weighting factors (cp. 82, 84) are used for different frequency positions.).
wherein the prediction mode index is flag information signaled through the bitstream ([0118] The syntax element could, for example, comprise a flag and an index field. E.g. syntax element 114 discussed in [0119] syntax element 114 is then used, for example, to index one spatial prediction parameter out of list 122.),
having a first value ([0119] syntax element 114 is then used, for example, to index one spatial prediction parameter out of list 122.) indicating that the function-based intra-prediction is performed ([0116] a plane mode according to which the samples of the current block are set to a value distribution following a linear function the slopes in x and y and the intercept of which are determined based on the already coded/decoded adjacent samples.) 
or a second value indicating that the function-based intra-prediction is not performed ([0116] e.g. index parameter indicating angular directional modes, i.e. that the plane mode function based prediction discussed in [0116] is not performed), and 
wherein the parameter is derived ([0212]: e.g. deriving from reconstructed enhancement layer samples (EH Reco) of already coding neighboring blocks) using at least one among a maximum value linear function the slopes in x and y and the intercept of which are determined based on the already coded/decoded adjacent samples, for example.).  
For claim 2, Hinz discloses wherein the performing intra-prediction using the function is performed by inputting a reference sample value of a prediction position to the function, and the function outputs an intra-predicted sample value ([0087]: Spatial prediction 30 may involve extrapolating spatially neighboring, already coded/decoded portions of the picture 22b, spatially neighboring current portion 28, into the current portion 28.).  
For claim 3, Hinz discloses wherein, when the function-based intra-prediction is not performed for the current block, the performing intra-prediction comprises deriving an intra prediction mode; and performing intra-prediction based on the derived intra prediction mode ([0087]).  
For claim 4, Hinz discloses wherein the intra prediction mode is derived by decoding prediction mode information signaled through the bitstream ([0087]: Spatial prediction 30 may involve extrapolating spatially neighboring, already coded/decoded portions of the picture 22b, spatially neighboring current portion 28, into the current portion 28.).  
For claim 5, Hinz discloses wherein the intra prediction mode indicates one among DC, Planar or directional prediction modes ([0114]).  
For claim 6, Hinz discloses wherein the determining whether or not a function-based intra-prediction is performed for the current block is performed based on a color component of the current block ([0097] As described above, the parameters present within the enhancement layer substream 6b for the current portion 28 such as the residual information 59, or the weighting parameters 58, may signal as to whether the average formation 41 is performed within the transform domain as shown in FIG. 10, or the spatial domain according to FIG. 9. For example, if the residual information 59 indicates the absence of any transform coefficient block for current portion 28, then the spatial domain could be used, or the weighting parameter 58 could switch between both domains irrespective of the residual information 59 comprising transform coefficients or not.).  

	For claims 8-14, Hinz discloses the claimed limitations as discussed for corresponding claims 1-10.

Response to Arguments
Applicant's arguments filed 26 Nov 2021 have been fully considered but they are not persuasive. 
Applicant argues Paragraphs [0116] and [0118] of Hinz fails to disclose or suggest the claimed feature wherein the prediction mode index is flag information signaled through a bitstream, having a first value indicating the function-based intra-prediction is performed or a second value indicating the function-based intra-prediction is not performed because “Hinz is silent on flag information indicating whether to perform the function-based intra-prediction.” (Remarks, 12-13). However, as discussed above, Hinz discloses having a first value ([0119] syntax element 114 is then used, for example, to index one spatial prediction parameter out of list 122.) indicating that the function-based intra-prediction is performed ([0116] a plane mode according to which the samples of the current block are set to a value distribution following a linear function the slopes in x and y and the intercept of which are determined based on the already coded/decoded adjacent samples.) or a second value indicating that the function-based intra-prediction is not performed ([0116] e.g. index parameter indicating angular directional modes, i.e. that the plane mode function based prediction discussed in [0116] is not performed). 
Applicant argues “a maximum value or a minimum value of previously reconstructed reference samples of the present claim 1 does not correspond to the highest level or the lowest level in Hinz. Further, Hinz is silent on a maximum value or a minimum value of previously reconstructed reference samples.” (Remarks, 13). However, the claim does not specify which property of previously reconstructed reference samples the minimum or maximum value of which must contribute to the derivation of a parameter. Accordingly, Hinz’s teachings of using a smallest block size of previous reconstructed neighboring samples discloses the claimed limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485